Citation Nr: 0805467	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for aneurysm.

2.  Entitlement to service connection for asbestosis, claimed 
as asbestos disease.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1975.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila that denied service connection for 
aneurysm and asbestosis.

The issue of service connection for aneurysm is REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The record does not contain medical evidence that the veteran 
has been diagnosed with asbestosis. 


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and rating 
decisions in March and August 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the August 2005 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 



Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  This determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

In his July 2007 hearing, the veteran testified that he was 
exposed to asbestos while working on the U.S.S. Chandler from 
1964 to 1965.  The record, however, does not contain a 
diagnosis of asbestosis, which is the first requirement for 
establishing service connection.  38 C.F.R. § 3.304(f); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (a service 
connection claim requires evidence of a current disability).  

Although, the Board notes the veteran's personal belief that 
he has asbestosis, as a lay person, he is not qualified to 
offer medical diagnoses, statements, or opinions.  38 C.F.R. 
3.159(a) (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Accordingly, because the evidence does not show that the 
veteran is currently diagnosed with asbestos, the Board finds 
that the preponderance of the evidence is against the claim 
and service connection must be denied.  


ORDER

Service connection for asbestosis is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).

Here, the veteran's service medical records from August 1967 
show that he was diagnosed with a Gr. I/VI mid-systolic 
murmur, left sternal border, 2nd & 3rd ICS in August 1967.  
Private medical records show that the veteran was 
subsequently diagnosed with an abdominal aortic aneurysm in 
August 2002.  The VA's Schedule for Rating Disabilities 
classifies aortic aneurysm as a disease of the heart.  See 
38 C.F.R. § 4.104 Diagnostic Code 7111.  Thus, since the 
record demonstrates that the veteran had a heart condition in 
service and currently suffers from a disease of the heart, 
the Board finds that a remand for a medical opinion regarding 
a possible casual link between the two conditions is in 
order. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the cause of his 
abdominal aortic aneurysm.  The claims 
folder must be made available to the 
medical reviewer and the report should 
note review of the claims folder.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's abdominal aortic aneurysm is due 
to or aggravated by the heart condition 
that was noted in service.  The examiner 
should give a complete rationale for the 
opinion. 
 
2.  Then, readjudicate the claim for 
service connection for aneurysm.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
that includes the relevant laws and 
regulations.  Allow the appropriate period 
of time for response and then return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


